internal_revenue_service number release date index number ---------------------------- ----------------------------- ----------------------- ------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ telephone number --------------------- refer reply to cc tege eb ec plr-153839-06 date april legend corporation ---------------------------- partnership --------------------------- subsidiary ---------------------------------------------- x percent ----------------- y percent ----------------- dear ------------ this letter is in response to the letter dated date submitted by your authorized representative requesting a ruling under sec_162 of the internal_revenue_code code specifically you requested a ruling that the deduction limitation of sec_162 does not apply the facts as represented are as follows the corporation owns approximately x percent of the common limited_partnership units in the partnership the corporation also owns preferred units of the partnership the corporation’s overall ownership_interest in the partnership both common and preferred units is y percent the corporation elected to be taxed as a real_estate_investment_trust reit as defined under sec_856 of the code virtually all of the corporation’s interests in properties and other assets are held through the partnership both the corporation and the partnership have common equity securities that are required to be registered under sec_12 of the securities exchange act of exchange act plr-153839-06 the corporation has employees who are covered employees covered employees within the meaning of sec_162 of the code certain covered employees of the corporation are also employees and senior executives of the partnership the covered employees are compensated for the services they perform for both entities under a variety of arrangements the covered employees provide only a small portion of their services as employees of the corporation and the vast majority of their time and effort is devoted to managing the partnership the subsidiary is a subsidiary the partnership and it manages all payroll activities for the partnership and the corporation the total compensation of one or more of the covered employees will exceed dollar_figure million and will not be qualified_performance-based_compensation within the meaning of sec_162 of the code sec_162 of the code allows a deduction for all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that for any publicly_held_corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure million sec_162 of the code defines publicly_held_corporation to mean any corporation issuing any class of common equity securities required to be registered under sec_12 of the exchange act sec_1_162-27 of the income_tax regulations regulations provides that whether a corporation is publicly held is determined based solely on whether as of the last day of its taxable_year the corporation is subject_to the reporting obligations of sec_12 of the exchange act under sec_1_162-27 of the regulations a publicly_held_corporation includes an affiliated_group_of_corporations as defined in sec_1504 of the code determined without regard to sec_1504 which lists exceptions to the definition for purposes of sec_162 an affiliated_group_of_corporations does not include any subsidiary that is itself a publicly_held_corporation sec_162 of the code defines covered_employee as any employee of the taxpayer if a as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or b the total compensation of such employee for the taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the four highest compensated officers for the taxable_year other than the chief executive plr-153839-06 officer sec_1_162-27 of the regulations generally provides that whether an individual is a covered_employee for purposes of sec_162 is determined pursuant to the executive compensation disclosure rules under the exchange act sec_1504 of the code defines affiliated_group to mean one or more chains of includible corporations connected through stock ownership with a common parent_corporation if the common parent directly own sec_80 percent of the total voting power of the stock and has a value equal to at least percent of the total value of the stock of the corporation based solely on the facts presented we rule as follows the deduction limitation of sec_162 of the code does not apply to the partnership with respect to remuneration paid to a covered_employee as compensation_for services performed by the covered_employee as an employee of the partnership the deduction limitation of sec_162 of the code does not apply to the corporation with respect to its distributive_share of income or loss from the partnership that includes the compensation expense of the covered employees to the extent such compensation expense is attributable to services performed by the covered employees as employees of the partnership except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in this regard note that we specifically express no opinion concerning the limited_partnership agreement of the partnership including any amendments thereto or the allocation of the compensation between the partnership and the corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-153839-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely kenneth m griffin senior technician reviewer executive compensation branch office of division counsel associate chief_counsel tax exempt government entities
